No. 12-15-00080-CV


                                IN THE COURT OF APPEALS
                 FOR THE TWELFTH SUPREME JUDICIAL DISTRICT
                                           OF TEXAS



 IN THE MATTER OF THE MARRIAGE OF EDSEL AMOS DIXON AND HEATHER
      D. DIXON AND IN THE INTEREST OF ASHLEY LYNN DIXON, A CHILD




                                                               FiLCD IN COURT OF APPEALS
                                       On Appeal from the        12th Court of Appeals District
                                   354th Judicial District Court
                                     of Rains County, Texas
                                        In Cause No. 9544

                                                                  CATHY S.LUSK,
                 REQUEST TO POSTPONE ALL APPEAL DEADLINES



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
       NOW COMES EDSEL AMOS DIXON, Appellant herein, and files this Request to
postpone all appeal deadlines and would show the Court as follows:

      1. On May 8th, 2015 Appellant received the attached Exhibit "A" from the Rains County
         District Clerk in regards to Cause No. 9544. The Notice Of Jury Docket Setting sets
         the above referenced case on the Court's jury trial docket for January 19th, 2016 at
         9:00am.



         The setting of the above referenced case for Jury trial is a clear indication that the final
         judgement signed on January 23, 2015 was in fact not final. All issues and claims
         have not been decided, therefore said judgement signed on January 23, 2015 was not a
         final judgement or order.
   3. Appellant would respectfully request pursuant to Tex. R. App. P. 27.1 .(a) and 27.2.
      that this court accept this appeal as being prematurely filed and that all deadlines for
      this appeal be continued until further judgement of all issues is decided after the Jury
      Trial set for January 19th, 2016.




   4. This Request is not made for delay, but rather so that Appellant may have the
      opportunity to appeal all orders or judgements decided in this cause number if
      necessary.




Wherefore premises considered, Appellant requests that this Court grant this request and
postpone all deadlines to perfect this appeal, pending Jury Trial set for January 19th, 2016.



                                     Respectfully Submitted,

                                                                 ,^<—

                                 /




                                       Edsel Amos Dixon
                                          Pro Se Litigant
                                          732 Weddle Dr.
                                      Grapevine, TX 76051
                                          682-301-0592
                                     eddixon903@gmail.com
                                                                                                      ''A "\
                                                             DISTRICT CLERK
                                                              RAINS COUNTY
                                    Office: 903/473-5000 Ext. 101 • Facsimile: 903/473-5008

                                                             May 8, 2015

                                       NOTICE OF JURY DOCKET SETTING



H. CRAIG BLACK
ATTORNEY AT LAW
2510 LEE STREET
GREENVILLE. TX 75401

EDSEL A. DIXON
732 WEDDLE DRIVE
GRAPEVINE, 7X76051
                                                              CAUSE #9544
                                    IN THE MATTER OF THE MARRIAGE OF DIXON


Dear Gentlemen:


Pursuant to EDSEL DIXON's request and payment ofS30.00, the above-referenced case has been set on the Court's Jury Trial Docket
for TUESDAY, JANUARY 19, 2016 at 9:00am.

The available pretrial dates, if requested, include the 2nd and 4,h Fridays of each month, provided the hearing can take place in one
hour or less.


Please be advised, the Honorable Judge RICHARD BEACOM only has jurytrials twice a year.

Please contact our office to coordinate any settings.

If you have any questions, please do not hesitate to call me at (903)473-5000, ext 102.


                                                 i      \Sincerely, / \


                                                 <n LAURA PATE
                                                         DEPUTY



/lp




                     220 WEST QUITMAN STREET • P.O. BOX 187 • EMORY, TEXAS 75440